DETAILED ACTION
1.	Claims 1-18 of U.S. Application 16/634425 filed on January 27, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on January 27, 2020 and April 23, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claim 12 is objected to because of the following informalities:  
Claim 12, line 2, “the electric motor is synchronous motor” should be -- the electric motor is a synchronous motor --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa et al (Masuzawa) (U.S. PGPub No. 20120307476) in view of Zucker (U.S. PGPub No. 20130313948).
Regarding claim 1, Masuzawa teaches (see figs. 1 and 5 below) an electric motor (2) comprising a stator (20) and a rotor (25) for rotation relative to the stator (20) (¶ 42; ¶ 43), 
the stator (20) comprising a plurality of stator windings (22) distributed along the circumference of the stator (20) (¶ 42; ¶ 43), 
wherein each stator winding (22) is connected to a respective end terminal (end terminal formed by circuit board 70), the electric motor (2) further comprising driver circuitry (3) coupled to the plurality of stator windings (22) for creating a rotating magnetic field for driving the rotor (25) (¶ 44; ¶ 23; ¶ 49; ¶ 50), 
wherein the driver circuitry (3) comprises one driver module (81, 84 or 82, 85 or 83, 86) per stator winding (22), wherein each driver module (81, 84 or 82, 85 or 83, 86) is mounted close to its respective stator winding (22) (driver module is included in power modules 60, see ¶ 58; ¶ 23; ¶ 25 to ¶ 28).

    PNG
    media_image1.png
    563
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    569
    media_image2.png
    Greyscale

Masuzawa does not explicitly teach wherein each driver module is directly connected to the respective end terminal of its respective stator winding without an impedance of any significance being present in between said driver module and said stator winding.
However, Zucker teaches (see fig. 2 below) wherein each driver module (4) is directly connected to the respective end terminal (9) of its respective stator winding (1) without an impedance of any significance being present in between said driver module (4) and said stator winding (1) (Abstract; ¶ 53; ¶ 76; ¶ 55; ¶ 56; ¶ 64) in order to reduce parasitic inductance losses, improve efficiency and reduce weight and volume of the device (Zucker, ¶ 5; ¶ 53; ¶ 21; ¶ 69).

    PNG
    media_image3.png
    456
    721
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa and provide each driver module is directly connected to the respective end terminal of its respective stator winding without an impedance of any significance being present in between said driver module and said stator winding as taught by Zucker in order to reduce parasitic inductance losses, improve efficiency and reduce weight and volume of the device (Zucker, ¶ 5; ¶ 53; ¶ 21; ¶ 69).
Regarding claim 2/1, Masuzawa in view of Zucker teaches the device of claim 1, Masuzawa further teaches (see figs. 1 and 5 above) wherein each driver module (81, 84 or 82, 85 or 83, 86) comprises an inverter circuit (80) directly coupled with its output to the respective stator winding (22) (¶ 25 to ¶ 29).
Regarding claim 5/2/1, Masuzawa in view of Zucker teaches the device of claim 2, Masuzawa further teaches (see figs. 1 and 5 above) wherein each driver module further comprises a capacitance circuit (77) connected in parallel with the inverter circuit (80) (¶ 24; ¶ 31).
Regarding claim 11/1, Masuzawa in view of Zucker teaches the device of claim 1, Masuzawa further teaches (see figs. 1 and 5 above) wherein each driver module (81, 84 or 82, 85 or 83, 86) is mounted besides the respective stator end terminal (end terminal formed by circuit board 70) (¶ 44; ¶ 50; ¶ 58).
Regarding claim 12/1, Masuzawa in view of Zucker teaches the device of claim 1, Masuzawa further teaches (see figs. 1 and 5 above) wherein the electric motor (2) is synchronous motor (since it has a permanent magnet rotor, see ¶ 45).
Regarding claim 13/12/1, Masuzawa in view of Zucker teaches the device of claim 12, Masuzawa further teaches (see figs. 1 and 5 above) the electric motor is a permanent magnet motor (¶ 45).
8.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Zucker as applied to claim 2 above, and further in view of Jadric et al (Jadric) (U.S. PGPub No. 20200041185).
Regarding claim 3/2/1, Masuzawa in view of Zucker teaches the device of claim 2 but does not explicitly teach each inverter circuit comprises a plurality of silicon-carbide transistors.
However, Jadric teaches each inverter circuit comprises a plurality of silicon-carbide transistors (¶ 5; ¶ 17) in order to reduce switching losses thereby improving efficiency (Jadric, ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and provide each inverter circuit comprises a plurality of silicon-carbide transistors as taught by Jadric in order to reduce switching losses and thereby improve efficiency (Jadric, ¶ 17).
Regarding claim 16/3/2/1, Masuzawa in view of Zucker and Jadric teaches the device of claim 3, Masuzawa further teaches (see figs. 1 and 5 above) wherein each driver module further comprises a capacitance circuit (77) connected in parallel with the inverter circuit (80) (¶ 24; ¶ 31).
9.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Zucker as applied to claim 2 above, and further in view of Blum et al (Blum) (U.S. PGPub No. 20180166968).
Regarding claim 4/2/1, Masuzawa in view of Zucker teaches the device of claim 2 but does not explicitly teach each driver module further comprises a snubber circuit connected in parallel with the inverter circuit.
However, Blum teaches each driver module (16) further comprises a snubber circuit (26) connected in parallel with the inverter circuit (8) (fig. 2; ¶ 12; ¶ 45; ¶ 48) in order to compensate for parasitic inductances in the wiring that may reduce switching capability (Blum, ¶ 4; ¶ 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and provide each driver module further comprises a snubber circuit connected in parallel with the inverter circuit as taught by Blum in order to compensate for parasitic inductances in the wiring that may reduce switching capability (Blum, ¶ 4; ¶ 30).
Regarding claim 17/4/2/1, Masuzawa in view of Zucker and Blum teaches the device of claim 4, Masuzawa further teaches (see figs. 1 and 5 above) wherein each driver module further comprises a capacitance circuit (77) connected in parallel with the inverter circuit (80) (¶ 24; ¶ 31).
10.	Claims 6-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Zucker as applied to claim 5 above, and further in view of Matsubara et al (Matsubara) (U.S. PGPub No. 20180105064).
Regarding claim 6/5/2/1, Masuzawa in view of Zucker teaches the device of claim 5 but does not explicitly teach wherein the capacitance circuit comprises a distributed capacitor bank.
However, Matsubara teaches (see fig. 1 below) the capacitance circuit comprises a distributed capacitor bank (57, 58) (¶ 41; ¶ 42) in order to provide a smooth and stable power output (Matsubara, ¶ 41).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and provide the capacitance circuit comprises a distributed capacitor bank as taught by Matsubara in order to provide a smooth and stable power output (Matsubara, ¶ 41).

    PNG
    media_image4.png
    889
    715
    media_image4.png
    Greyscale

Regarding claim 7/6/5/2/1, Masuzawa in view of Zucker and Matsubara teaches the device of claim 6 but does not explicitly teach wherein each driver module comprises a first power supply line and a second power supply line, and wherein the driver module is fed by a DC-voltage provided between the second supply line and the first supply line.
However, Matsubara further teaches (see fig. 1 above and fig. 2 below) each driver module (41, 42) comprises a first power supply line (see annotated fig. 2 below) and a second power supply line (see annotated fig. 2 below), and wherein the driver module (41, 42) is fed by a DC-voltage provided between the second supply line (see annotated fig. 2 below) and the first supply line (see annotated fig. 2 below) (¶ 40 to ¶ 42) in order to provide a smooth and stable power output (Matsubara, ¶ 41).

    PNG
    media_image5.png
    462
    767
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and Matsubara and provide each driver module comprises a first power supply line and a second power supply line, and wherein the driver module is fed by a DC-voltage provided between the second supply line and the first supply line as further taught by Matsubara in order to provide a smooth and stable power output (Matsubara, ¶ 41).
Regarding claim 8/7/6/5/2/1, Masuzawa in view of Zucker and Matsubara teaches the device of claim 7 but does not explicitly teach wherein the capacitance circuit is connected between said power supply lines.
However, Matsubara further teaches (see figs. 1 and 2 above) the capacitance circuit (57, 58) is connected between said power supply lines (see annotated fig. 2 above) (¶ 41 to ¶ 42) in order to provide a smooth and stable power output (Matsubara, ¶ 41).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and Matsubara and provide the capacitance circuit is connected between said power supply lines as further taught by Matsubara in order to provide a smooth and stable power output (Matsubara, ¶ 41).
Regarding claim 9/7/6/5/2/1, Masuzawa in view of Zucker and Matsubara teaches the device of claim 7, Masuzawa further teaches (see fig. 1 above) a controller (94) for controlling said inverter circuits (80, 89) (¶ 34 to ¶ 39).
Regarding claim 10/9/7/6/5/2/1, Masuzawa in view of Zucker and Matsubara teaches the device of claim 9 but does not explicitly teach a DC voltage sensor provided in between said power supply lines for measuring the power supply voltage, and a DC current sensor provided in one of said power supply lines or stator winding for measuring the load current, wherein the measured power supply voltage and the measured load current are fed to the controller for controlling said inverter circuits.
However, Matsubara further teaches (see fig. 1 and 2 above) a DC voltage sensor (51a, 58a, 57a) provided in between said power supply lines (see annotated fig. 2 above) for measuring the power supply voltage, and a DC current sensor (55a) provided in one of said power supply lines (see annotated fig. 2 above) or stator winding for measuring the load current, wherein the measured power supply voltage and the measured load current are fed to the controller (70) for controlling said inverter circuits (41, 42) (¶ 42; ¶ 44; ¶ 95 to ¶ 99) in order to detect abnormalities and provide necessary correction (Matsubara, ¶ 95; ¶ 96).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and Matsubara and provide a DC voltage sensor provided in between said power supply lines for measuring the power supply voltage, and a DC current sensor provided in one of said power supply lines or stator winding for measuring the load current, wherein the measured power supply voltage and the measured load current are fed to the controller for controlling said inverter circuits as further taught by Matsubara in order to detect abnormalities and provide necessary correction (Matsubara, ¶ 95; ¶ 96).
Regarding claim 18/8/7/6/5/2/1, Masuzawa in view of Zucker and Matsubara teaches the device of claim 8, Masuzawa further teaches (see fig. 1 above) a controller (94) for controlling said inverter circuits (80, 89) (¶ 34 to ¶ 39).
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Zucker and Richardson (U.S. PGPub No. 20140131646).
	Regarding claim 14, Masuzawa teaches (see figs. 1 and 5 above) at least one electric motor (2) comprising a stator (20) and a rotor (25) for rotation relative to the stator (20) (¶ 42; ¶ 43), 
the stator (20) comprising a plurality of stator windings (22) distributed along the circumference of the stator (20) (¶ 42; ¶ 43), 
wherein each stator winding (22) is connected to a respective end terminal (end terminal formed by circuit board 70), the electric motor (2) further comprising driver circuitry (3) coupled to the plurality of stator windings (22) for creating a rotating magnetic field for driving the rotor (25) (¶ 44; ¶ 23; ¶ 49; ¶ 50), 
wherein the driver circuitry (3) comprises one driver module (81, 84 or 82, 85 or 83, 86) per stator winding (22), wherein each driver module (81, 84 or 82, 85 or 83, 86) is mounted close to its respective stator winding (22) (driver module is included in power modules 60, see ¶ 58; ¶ 23; ¶ 25 to ¶ 28). 
Masuzawa does not explicitly teach wherein each driver module is directly connected to the respective end terminal of its respective stator winding without an impedance of any significance being present in between said driver module and said stator winding.
However, Zucker teaches (see fig. 2 above) wherein each driver module (4) is directly connected to the respective end terminal (9) of its respective stator winding (1) without an impedance of any significance being present in between said driver module (4) and said stator winding (1) (Abstract; ¶ 53; ¶ 76; ¶ 55; ¶ 56; ¶ 64) in order to reduce parasitic inductance losses, improve efficiency and reduce weight and volume of the device (Zucker, ¶ 5; ¶ 53; ¶ 21; ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa and provide each driver module is directly connected to the respective end terminal of its respective stator winding without an impedance of any significance being present in between said driver module and said stator winding as taught by Zucker in order to reduce parasitic inductance losses, improve efficiency and reduce weight and volume of the device (Zucker, ¶ 5; ¶ 53; ¶ 21; ¶ 69).
Masuzawa in view of Zucker do not explicitly teach an electric winch comprising at least one electric motor, the at least one electric motor is integrated within a winch drum of the electric winch.
However, Richardson teaches (see fig. 1 below) an electric winch (10) comprising at least one electric motor (14), the at least one electric motor (14) is integrated within a winch drum (12) of the electric winch (10) (¶ 32 to ¶ 35) in order to provide smooth braking and reproducible control within a reduced volume (Richardson, ¶ 9; ¶ 10; ¶ 14).

    PNG
    media_image6.png
    512
    416
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and provide an electric winch comprising at least one electric motor, the at least one electric motor is integrated within a winch drum of the electric winch as taught by Richardson in order to provide smooth braking and reproducible control within a reduced volume (Richardson, ¶ 9; ¶ 10; ¶ 14).
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa in view of Zucker and Jadric as applied to claim 3 above, and further in view of Blum.
Regarding claim 15/3/2/1, Masuzawa in view of Zucker and Jadric teaches the device of claim 3 but does not explicitly teach each driver module further comprises a snubber circuit connected in parallel with the inverter circuit.
However, Blum teaches each driver module (16) further comprises a snubber circuit (26) connected in parallel with the inverter circuit (8) (fig. 2; ¶ 12; ¶ 45; ¶ 48) in order to compensate for parasitic inductances in the wiring that may reduce switching capability (Blum, ¶ 4; ¶ 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Masuzawa in view of Zucker and provide each driver module further comprises a snubber circuit connected in parallel with the inverter circuit as taught by Blum in order to compensate for parasitic inductances in the wiring that may reduce switching capability (Blum, ¶ 4; ¶ 30).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sun (U.S. PGPub No. 20180159392) teaches an electric motor in which at least one of the rotor and the stator has, an asymmetric design is disclosed. The electric motor is divided into a number of segments, where each segment has an equal number of windings and an equal number of poles. The physical construction of each pole within a segment is identical and the number of turns of each winding within a segment is identical. The asymmetry is formed by varying the physical construction of the either the rotor or the stator within one segment from the corresponding construction of the rotor or stator in the other segments. The asymmetries are designed to improve one or more operating characteristics such as sensorless performance, torque ripple, or cogging torque in the motor.
Kemp (U.S. PGPub No. 20160043671) teaches a drive system for a brushless DC motor having a rotor includes at least one permanent magnet and a stator including at least one phase winding. The system has a drive circuit including a switch associated with the winding for varying the current passing through the winding; a rotor position sensor arranged to sense the position of the rotor; and a controller arranged to provide drive signals to control the switch. The drive system is further arranged to receive a temperature signal that has a value dependent upon the temperature of the at least one magnet of the rotor. The controller is arranged to vary the phase of the current passing through the winding relative to the rotor position dependent upon the temperature of the rotor magnet.
Hsu (U.S. Patent 6356005) teaches a wheel drum structure of an inner stator portion with an inbuilt driving control circuit, which has the advantages of shortest conductor length, lowest wire resistance, and immune to disturbance. An inner stator portion is divided into a stator inner ring portion, inner stator teeth, and wire groove seats. The wire groove seats are sleeved into the stator inner ring portion after stator coils are installed therein. Wire heads/tails of the stator coils are respectively soldered to a stator coil circuit board. The stator inner ring portion has a maximal hollow space. Two end cover plates cover two end faces of the stator inner ring portion. The covered stator inner ring portion having the hollow space can receive a driving control circuit. Central ends of the end cover plates forms a concentric through hole so that a supporting shaft can be tightly joined therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834